Citation Nr: 0921842	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-20 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to an increased rating for residuals of a right 
(minor) wrist fracture, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1970 and from November 1971 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a temporary evaluation 
of 100 percent, effective July 5, 2006 based on convalescence 
and continued an evaluation of 10 percent to be reassigned 
October 1, 2006, for residuals of a right wrist fracture. 

This case was initially before the Board in March 2008, and 
the Board issued a denial of the benefit sought.  A Joint 
Motion to Vacate was filed with the United States Court of 
Appeals for Veterans Claims (Court) in March 2008.  The Joint 
Motion asked the Court to vacate and remand the Board's 
decision.  The Court granted the motion in December 2008 and 
the case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran requests an increased rating for right wrist 
fracture, currently evaluated as 10 percent disabling.  
Additional action must be taken before the Board can 
adjudicate this matter.

By way of history, the Veteran fractured his right wrist in 
July 1989 when he fell off a ladder while in service.  In 
December 1992, the Veteran had surgery on his right wrist to 
fuse the bones in an attempt to alleviate pain caused by 
osteoarthritis.  After the surgery, he had plantar flexion to 
35 degrees and dorsiflexion to 30 degrees.  He was awarded 
convalescence until March 1, 1993.  

The Veteran underwent a second surgery on July 5, 2006.  He 
received a total right wrist fusion using a Synthes Short-
bend fusion plate.  He was discharged from the hospital in 
good condition, without any problems. 

The Veteran's VA treatment records for the period following 
his surgery show that his wrist was fixed at approximately 20 
degrees of wrist extension.  The examiner noted that the 
veteran was fairly functional with his right hand but was 
lacking in range of motion, with some stiffness especially in 
his ring and little fingers.  

In June 2007, the Veteran received a VA examination.  At the 
examination, the Veteran reported some improvement in the 
pain he was having, but noted that he continued to experience 
pain with changes in the weather.  He reported that his main 
problem was loss of use due to limited motion.  He reported 
chronic swelling in his wrist but no heat or redness.  The 
examiner noted a well-healed surgical scar over the dorsum of 
the wrist from his wrist fusion.  There was no muscular 
atrophy of the lower arm and no edema or overlying skin 
abnormalities.  The examiner noted that the right wrist was 
fused in a fixed neutral position. 

In the Joint Motion, the parties to the appeal agreed that 
the Board erred by failing to fully evaluate the Veteran 
under certain Diagnostic Codes.  In addition, records 
subsequent to the Veteran's surgery show wrist extension 
fixed at 20 degrees, while the June 2007 examiner noted that 
the Veteran's wrist was in a neutral position.  A remand was 
requested as a result of this discrepancy to determine the 
extent of the Veteran's disability.  As such, the Board must 
remand this matter to the RO for additional development.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
for a wrist disability, to include 
Diagnostic Codes 5214 and 5215, as 
outlined by the Court in Vasquez- Flores 
v. Peake, 22 Vet. App. 37 (2008).

2. The Veteran should additionally be 
asked to identify any health care 
providers that treated him for his right 
wrist subsequent to 2007.  

3. After any additional medical records 
have been obtained and incorporated in the 
claims file, the Veteran should undergo a 
VA orthopedic examination for the purpose 
of determining the current nature, extent 
and severity of his right wrist 
disability.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review.  A notation to 
the effect that this record review took 
place must be included in the report of 
the examination.  All appropriate tests 
and studies (and consultations, if 
warranted) should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should set forth all 
examination findings, particularly 
regarding range of motion and ankylosis.

4. Then readjudicate the Veteran's claim 
in light of any additional evidence 
obtained.  If the disposition remains 
unfavorable, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




